FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 25, 2022

                                     No. 04-22-00159-CR

                                      Juan ORTIZ, Jr.,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 218th Judicial District Court, Wilson County, Texas
                             Trial Court No. 18-08-137-CRW-A
                         Honorable Russell Wilson, Judge Presiding


                                       ORDER
        On August 22, 2022, appellee filed a ”Motion for Leave to File Out of Time Extension to
File Brief.” On that same date, appellee also filed its brief. The motion is GRANTED.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court